Citation Nr: 1035381	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 50 percent for 
depression.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the thoracic spine.

4.  Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture.

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension and increased ratings for depression 
and degenerative joint disease of the lumbar and thoracic spines, 
and an October 2007 rating decision which denied a rating in 
excess of 20 percent for residuals of left ankle fracture.  
Timely appeals were noted with respect to those decisions.

The issues of entitlement to service connection for hypertension 
and increased ratings for depression and degenerative joint 
disease of the lumbar and thoracic spines are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a left ankle fracture are manifested by pain and 
limitation of motion.  There is no evidence of ankylosis. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle fracture are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2007, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; 
information and evidence that the Veteran was expected to 
provide; and the way disability ratings are established.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
obtained.  The Veteran has been examined in conjunction with his 
claims.  The duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Residuals of a left ankle fracture are currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 5271.  DC 5271 
provides a 20 percent rating for symptomatology reflective of 
disabilities with marked limitation of motion.  20 percent is the 
maximum evaluation provided under this DC.  See 38 C.F.R. § 
4.71a, DC 5271 (2009).  Thus, the Veteran is not entitled to a 
rating in excess of 20 percent under DC 5271.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, specifically 
due to pain and weakness on motion, also is to be considered when 
ascertaining the severity of musculoskeletal disabilities.  38 
C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  Where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation available 
based upon limitation of motion, however, a DeLuca analysis is 
foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, 
since the Veteran has been granted the maximum rating possible 
under DC 5271, the analysis required by DeLuca would not result 
in a higher schedular rating.

The Board has also considered whether a higher evaluation is 
warranted under DC 5270; however, the August 2007 VA examination 
report shows that the Veteran's left ankle is not ankylosed, and 
the Veteran has not provided any lay evidence of ankylosis.  As 
such, an increased evaluation cannot be awarded under DC 5270.

Based upon the guidance of the Court in Hart, supra, the Board 
has considered whether a staged rating is appropriate.  However, 
as noted above, there is no indication that the Veteran's 
service-connected residuals of a left ankle fracture have 
warranted a rating greater than 20 percent at any point during 
the appeal period.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign a 
higher evaluation for service connected residuals of a left ankle 
fracture.  Thus, the preponderance of the evidence is against the 
Veteran's increased rating claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990). 

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
Id.  

The facts of this case do not show that the left ankle disability 
results in marked interference with employment or requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  Here, the 
Veteran does not currently work and has not required recent 
hospitalization or frequent medical treatment for the ankle.  
Factors such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the evaluations 
assigned herein.  What the veteran has not shown in this case is 
that his left ankle disability results in unusual disability or 
impairment that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

Entitlement to a rating in excess of 20 percent for residuals of 
a left ankle fracture is denied.


REMAND

Review of the claims folder shows that the RO treated an April 
2007 statement by the Veteran as an original claim for increased 
ratings for depression and degenerative joint disease of the 
lumbar and thoracic spines.  However, review of the claims folder 
shows that the Veteran perfected a timely appeal of these issues, 
as well as a claim of service connection for hypertension, in 
September 2005.  There is no indication that the Veteran withdrew 
the perfected appeal subsequent to September 2005, nor is there 
any indication that the matters were forwarded to the Board for 
appellate review.  Thus, the appeals for increased ratings for 
depression and degenerative joint disease of the lumbar and 
thoracic spines, as well as service connection for hypertension, 
have been pending before the Board since September 2005.  

In his September 2005 substantive appeal, the Veteran indicated 
that he wished to attend a hearing before a member of the Travel 
Board.  The Veteran must be provided an opportunity to present 
testimony at the requested hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
personal hearing before a Veterans Law 
Judge sitting at the RO, with appropriate 
notification to the Veteran and his 
representative.  After a hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.       
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


